DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/893,693, filed 06/05/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0039084, filed on 03/31/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li “Synthesis of graphitic-N and amino-N in nitrogen-doped carbon via a solution plasma process and exploration of their synergic effect for advanced oxygen reduction reaction”.
Regarding claim 1,
Li teaches a method of manufacturing a nitrogen-carbon aggregate ([001], “graphictic-N”; a catalyst embedded in a carbon matrix is by definition a composite) having a hierarchical pore structure ([009], “turbostratic structure”; it is the examiner’s position that a turbostratic carbon structure includes a hierarchal pore structure because it contains micro, macro, and mesopores) the method comprising: 
a first step of manufacturing a precursor solution including a nitrogen-containing carbon precursor ([004], “pure pyridine… and pure acrylonitrile… were employed as the precursors”)
a second step of disposing a pair of metal wires in the precursor solution ([001], “solution plasma process”; i.e. a pair of 1 mm tungsten electrodes, see see [005]);
and a third step of applying electric power to the metal wires to discharge a plasma [005], so that nitrogen is bonded to carbon of the carbon precursor, thus forming nitrogen-doped carbon nanoparticles ([005], “formation of carbon nanoparticles with a homogeneous incorporation of nitrogen atoms” of a turbostratic structure [009] including micropores in a surface thereof; it is the examiner’s position that a “turbostratic structure” includes micropores on the surface;
and then forming an aggregate having a meso-macro hierarchical pore structure due to agglomeration of the carbon nanoparticles [009]; it is the examiner’s position that a “turbostratic structure” includes a meso-macro hierarchical pore structure;
wherein a number of active sites in the aggregate is increased due to nitrogen doping ([025], “Heterocyclic precursors (e.g. pyridine) tended to form high amounts of pyridinic-N”; [003], “Pyridinic-N is often proposed to be the catalytic active site”).
Regarding claim 2,
Li teaches the method of claim 1 (see elements of claim 1 above), wherein the nitrogen-containing carbon precursor is heterocyclic amine having nitrogen atoms ([001], pyridine”).  It is the examiner’s position that pyridine is a heterocyclic amine having nitrogen atoms.
Regarding claim 3,
Li teaches the method of claim 2 (see elements of claim 2 above), wherein the heterocyclic amine is at least one selected from the group consisting of pyridine ([001], pyridine”).
Regarding claim 5,
Li teaches the nitrogen-carbon aggregate manufactured using the method claim 1 (see elements of claim 1 as described above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li “Synthesis of graphitic-N and amino-N in nitrogen-doped carbon via a solution plasma process and exploration of their synergic effect for advanced oxygen reduction reaction”.
Regarding claim 4,
Li teaches the method of claim 1, wherein the carbon nanoparticles have a BET specific surface area of 181.77 m2/g (supplementary materials, Table S2, 181.77 m2/g).  While Li fails to teach a specific surface area of 200- 400 m2/g, Li teaches a specific surface area substantially close to that number, and absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill of the art before the effective filing date to use carbon nanoparticles that have a BET specific surface area of 200-400 m2/g.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li “Synthesis of graphitic-N and amino-N in nitrogen-doped carbon via a solution plasma process and exploration of their synergic effect for advanced oxygen reduction reaction” in view of Manzhos (“Organic electrode materials for lithium and post-lithium batteries: an ab initio perspective on design”).
Regarding claim 6,
Li teaches a method of manufacturing a nitrogen containing carbon aggregate as discussed above.  Additionally, Li teaches that the aggregate may be useful for battery electrodes [002], and that the nitrogen containing carbon aggregate shows superior catalytic performance [024].  Li does not specifically provide the applicability to a Na-ion battery.
Manzojos teaches a sodium ion battery comprising a nitrogen carbon aggregate electrode and an electrolyte ([007], “anode materials for Na-ion batteries: …sodium pyridine dicarboxylate (NaPDC)”, wherein pyridine contains nitrogen) although not teaching the specific material of Li.  However, it would be obvious to one of ordinary skill of the art before the effective filing date to modify Na-ion battery comprising a nitrogen carbon aggregate with the method of manufacturing a nitrogen-carbon aggregate as taught by Li in order to improve the catalytic performance.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728